 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                               5/24/2021
DONNA HEDGES,                                              :
                                                           :
                                        Plaintiff,         :
                                                           :          21-cv-1915 (VSB)
                      -against-                            :
                                                           :               ORDER
MAIN DRAG MUSIC INC.,                                      :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Plaintiff filed this action on March 4, 2021, (Doc. 1), and filed an affidavit of service on

 April 8, 2021, (Doc. 6). The deadline for Defendant to respond to Plaintiff’s complaint was

 April 15, 2021. (Id.) To date, Defendant has not responded to the complaint. Plaintiff, however,

 has taken no action to prosecute this case. Accordingly, on April 20, 2021, I entered an Order

 directing Plaintiff to seek a default judgment in accordance with Rule 4(H) of my Individual

 Rules and Practices in Civil Cases by no later than May 20, 2021. (Doc. 7.) In that Order, I

 warned Plaintiff that “fail[ing] to do so or otherwise demonstrate that she intends to prosecute

 this litigation” might result in dismissal of this case for failure to prosecute pursuant to Federal

 Rule of Civil Procedure 41(b). (Id.) Plaintiff has failed to comply with my April 20, 2021 order.

 Accordingly, it is hereby:

          ORDERED that the above-captioned action is dismissed for failure to prosecute pursuant

 to Federal Rule of Civil Procedure 41(b). The Clerk’s office is directed to terminate this case.

 SO ORDERED.

Dated: May 24, 2021
       New York, New York
